Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive.
Applicants argue Corwin fails to disclose “encoding data indicative of the target area based on a predetermined format for supplementary enhancement information”.  The examiner respectfully disagrees.  The broadest reasonable interpretation of the claimed language reads on a encoding the data according to a standard such as described in the cited portions of Corwin: “Data exchanged over the network 120 may be represented using any suitable format, such as hypertext markup language (HTML) or extensible markup language (XML). In some embodiments, all or some of the communication links of the network 120 may be encrypted using any suitable technique or techniques.”  
Applicants argue that Loheide fails to disclose adding the encoded target area data to a data packet corresponding to the first video frame, wherein the data packet is encoded based on a predetermined video data format and wherein the predetermined video data format and the predetermined format for supplementary enhancement information are mutually compatible.
Loheide is relied upon for disclosing that it was known to encode metadata based on a predetermined format for metadata to obtain an encoded media stream; adding the encoded data to a data packet corresponding to a first video frame, wherein the data packet is encoded on a predetermined video format and wherein the predetermined video data format and the predetermined format for metadata are mutually compatible data formats as outlined in the corresponding sections cited in Loheide.
As set forth in the 103 rejection of claims 1, 8 and 12, it is the combined teachings of Corwin and Loheide where one of ordinary skill in the art would take the known techniques of Loheide and applying them to Corwin would yield the predictable result of obtaining live broadcasting video data; encoding data indicative of the target area based on a predetermined format for supplementary enhancement information to obtain encoded target area data; adding the encoded target area data to a data packet corresponding to the first video frame, wherein the data packet is encoded based on a predetermined video data format, and wherein the predetermined video data format and the predetermined format for supplementary enhancement information are mutually compatible data encoding formats.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that Li fails to disclose “generating a bullet screen mask corresponding to the video frame based on the target area, and displaying at least one comment among the comments associated with and relative to the video frame on the bullet screen mask while displaying the video frame”.  Li discloses determining a bullet screen display area based on the object display area, where the bullet screen display area and the object display area have no intersection; and displaying bullet screen content in the bullet screen display area.  An area as described in Li where bullet screen comments are displayed where the bullet screen display area has no intersection with the object display area reads on the claimed features under the broadest reasonable interpretation of the claim language.
For the reasons stated above the rejections are maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8-9, 11-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corwin et al. (US 10,757,347) in view of Loheide et al. (US 2016/0132627).

Regarding claim 1, 8 and 12, Corwin discloses a method,  system and non-transitory computer readable medium with instructions for generating live streaming video data, comprising: 
At least a processor; and at least memory communicatively coupled to the at least a processor to configure that least a processor to perform operations (Col 5 line 5-Col 6 line 20) comprising:
identifying a target object in a first video frame, wherein the first video frame is any video frame comprised in the live broadcasting video data (See Col 5 line 45 – Col 6 line 21 identifying regions of interest within a captured video that identify objects, people, movement etc.); 
determining a target area based on the target object in the first video frame, wherein the target area is an area not to be occluded by any item (See Col 18 line 20-50 identifying regions of interest in the video data; See Col 20 line 5-30 identifying regions of interest in the video data; See Col 20 line 45- Col 22 line 55 using the regions of interest at the receiving device to either make an overlay transparent or reposition an overlay such that it does not overlap a region of interest); 
encoding data indicative of the target area based on a predetermined format for supplementary enhancement information to obtain encoded target area data (See Col 20 line 5-45: The sending client device transmits the metadata for defining the regions of interest within the remote video data, i.e., reads on obtaining an encoded target area data.  See Col 4 line 35-60 using known network communication formats for communicating data, i.e., for communicating data between sending and receiving client. See Col 9 line 20-65 overlay information is displayed over a region of the video which may read on supplementary enhancement information.); and 
Corwin does not explicitly disclose:
obtaining live broadcasting video data; 
encoding data indicative of the target area based on a predetermined format for supplementary enhancement information to obtain encoded target area data;
adding the encoded target area data to a data packet corresponding to the first video frame, wherein the data packet is encoded based on a predetermined video data format, and wherein the predetermined video data format and the predetermined format for supplementary enhancement information are mutually compatible data encoding formats. 
Loheide discloses that it was known obtain a live input stream (See [0026] [0036] [0037] system receiving a live input stream);
Encoding data metadata based on a predetermined format for metadata to obtain encoded media stream (See [0073] metadata formatted as ISO standard program specific information);
Adding the encoded data to a data packet corresponding to a first video frame, wherein the data packet is encoded based on a predetermined video data format (See [0064] encoding in a well known media container format), and wherein the predetermined video data format and the predetermined format for metadata are mutually compatible data encoding formats (See [0121-0122] packaging the encoded content into a transport encoding ).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Corwin with the known methods of Loheide predictably resulting in obtaining live broadcasting video data; encoding data indicative of the target area based on a predetermined format for supplementary enhancement information to obtain encoded target area data; adding the encoded target area data to a data packet corresponding to the first video frame, wherein the data packet is encoded based on a predetermined video data format, and wherein the predetermined video data format and the predetermined format for supplementary enhancement information are mutually compatible data encoding formats by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of modifying a live input stream as suggested by Loheide.

	
Regarding claim 2, 9 and 13, Corwin further discloses the method of claim 1, wherein the determining a target area based on the target object in the first video frame further comprises: determining a contour of the target object in the first video frame; and identifying an area covered by the contour of the target object in the first video frame as the target area (See Col 2 line 35-67 and Col 18 line 20-50 bounding box is an outline surrounding the corresponding object, i.e., reads on a contour.  The bounding box identifies an area that should not be obscured.).

Regarding claim 4, 11 and 15, Corwin discloses the method of claim 1, wherein the identifying a target object in a first video frame further comprises:  identifying the target object in the first video frame using a preset target object recognition model; or when the live broadcasting video data are video data captured by a virtual camera, removing other data in the first video frame than data indicative of the target object by means of green screen matting (See Col 2 line 35-60 using a model for determining a region of interest, see also Col 5 line 45-Col 6 line 20).  


Claims 3, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corwin et al. (US 10,757,347) in view of Loheide et al. (US 2016/0132627) in view of Chen et al. (US 10,740,891).

Regarding claim 3, 10 and 14, Corwin further discloses the method of claim 2, wherein when the live broadcasting video data are real-time video data captured by a camera (See Col 5 line See Col 18 line 50-67 capturing video), the method further comprises: obtaining video parameters (See Col 15 line 40 – Col 16 line 10 )of performing video image synthesis on the first video frame by a video software tool (See Col 20 line 45-67 combining video with overlay); but does not expliclity disclose correcting the contour of the target object based on the video parameters.
Chen discloses that it was known to correct a contour of a target object in an image (See Col 25 1-45) and based on video parameters (Col 17 line 55 – Col 18 line 40 correcting for distortions based on the camera).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Corwin with the known methods of Chen of using a base model to determine and correct for a contour predictably resulting in by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of improving a means of recognizing objects in an image as suggested by Chen.

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corwin et al. (US 10,757,347) in view of Loheide et al. (US 2016/0132627) in view of Li et al. (US 2020/0058270).

Regarding claim 5, Corwin discloses a method for playing live streaming video, comprising: 
parsing data associated with a video frame among the video frames comprised in the live streaming video data, wherein the data associated with the video frame further comprise target area data encoded based on a predetermined format for supplementary enhancement information (See Col 18 line 20-50 identifying regions of interest in the video data; See Col 20 line 5-30 identifying regions of interest in the video data; See Col 20 line 45- Col 22 line 55 using the regions of interest at the receiving device to either make an overlay transparent or reposition an overlay such that it does not overlap a region of interest), 
 and the target area data comprise data indicative of a target area corresponding to a target object in the video frame(See Col 18 line 20-50 identifying regions of interest in the video data; See Col 20 line 5-30 identifying regions of interest in the video data; See Col 20 line 45- Col 22 line 55 using the regions of interest at the receiving device to either make an overlay transparent or reposition an overlay such that it does not overlap a region of interest); 
extracting the data indicative of the target area corresponding to the target object in the video frame (See Col 20 line 5-65 identifying regions of interest in the video data and sending the region of interest data within the video data; See Col 20 line 45- Col 22 line 55 using the regions of interest, i.e., extracting the region of interest data, at the receiving device to either make an overlay transparent or reposition an overlay such that it does not overlap a region of interest; 
Corwin does not explicitly disclose receiving live streaming video data comprising video frames, and the predetermined format for supplementary enhancement information is compatible with a predetermined video data format for encoding a data packet corresponding to the video frame.
Loheide discloses that it was known obtain a live input stream (See [0026] [0036] [0037] system receiving a live input stream);
Encoding data metadata based on a predetermined format for metadata to obtain encoded media stream (See [0073] metadata formatted as ISO standard program specific information);
Adding the encoded data to a data packet corresponding to a first video frame, wherein the data packet is encoded based on a predetermined video data format (See [0064] encoding in a well known media container format), and wherein the predetermined video data format and the predetermined format for metadata are mutually compatible data encoding formats (See [0121-0122] packaging the encoded content into a transport encoding ).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Corwin with the known methods of Loheide predictably resulting in disclose receiving live streaming video data comprising video frames, and the predetermined format for supplementary enhancement information is compatible with a predetermined video data format for encoding a data packet corresponding to the video frame by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of modifying a live input stream as suggested by Loheide.
Corwin and Loheide do not explicitly disclose receiving live streaming video data comprising video frames and corresponding bullet screen data, 
wherein the corresponding bullet screen data comprise comments to be presented relative to the video frames; 
generating a bullet screen mask corresponding to the video frame based on the target area; and displaying at least one comment among the comments associated with and relative to the video frame on the bullet screen mask while displaying the video frame. 
Li discloses that it was known to have video content include bullet screen data to be presented relative to video frames ([0003] [0051] [0073]); and generating a bullet screen mask corresponding to the video frame based on a target area (See Figs 5-9 and [0052], [0054-0063] [0067-0069] the object display area reads on a bullet screen mask as it is an area where bullet screen comments are not overlapping or covering the display object); and displaying at least one comment among the comments associated with and relative to the video frame on the bullet screen mask while displaying the video frame (See Figs 5-9 and [0054-0069]).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Corwin further with the known methods of Li predictably resulting in receiving live streaming video data comprising video frames and corresponding bullet screen data; wherein the corresponding bullet screen data comprise comments to be presented relative to the video frames; and generating a bullet screen mask corresponding to the video frame based on the target area; and displaying at least one comment among the comments associated with and relative to the video frame on the bullet screen mask while displaying the video frame by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of displaying bullet screen data content without covering an important on-screen object as suggested by Li.

	
Regarding claim 6, Corwin Loheide and Li further disclose the method of claim 5, wherein the generating a bullet screen mask corresponding to the video frame based on the target area further comprises: generating the bullet screen mask corresponding to the video frame by setting the target area in a preset initial bullet screen mask of the video frame (See Li [0007] [0073-0076] an object display area may be set and move according to movement of a target object ). 

Regarding claim 7, Corwin Loheide and Li further disclose the method of claim 6, further comprising: transparently displaying the at least one comment when the at least one comment overlaps the target area in the bullet screen mask (See Corwin Col 9 line 40-65 and Col 21 line 25-65 making an overlay transparent so as to prevent occlusion of a region of interest).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/Primary Examiner, Art Unit 2425